DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the election/restriction requirement mailed to applicant on 07/25/2022, applicant has made an election of Species (I) without traverse in the election filed on 08/22/2022.
As a result of applicant’s election, claims 1-3, 6-8 and 10 are examined in the present office action, and claims 4-5 and 9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species (II). Applicant should note that the non-elected claims 4-5 will be rejoined if the generic claim 1 is later found as an allowable claim, and the non-elected claim 9 will be rejoined if the generic claim 7 is later found as an allowable claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings contain five sheets of figures 1-5 were received on 07/09/2020.  These drawings are objected by the examiner for the following reason(s).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference numbers thereof “40”, “42”, “44” and “45”, see figure 3, which numbers are not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature regarding “an article” to which the reflective glitter heat transfer sheet is applied as recited in claim 1, and the feature regarding “a light source” for providing light to the reflective glitter heat transfer sheet as recited in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
8.	The Summary of the Invention is objected to because it contains numerous details of the invention. Applicant needs to prov9de a brief technical description of the invention in the Summary and moves the details to the section of “DETAILED DESCRIPTION OF THE INVENTION”. Appropriate correction is required.
9.	The disclosure is objected to because of the following informalities: a) Page 15: on line 10, what does applicant mean by “a high refractive index of at least 1.9ND”? In other words, what is “ND” after “1.9”? b) Page 19: on line 5, “(see FIGS. 2 and 5)” should be changed to --(see FIGS. 4 and 5)--? Applicant should note that the description provide in paragraph [45] appeared to fig. 4, not fig. 2. There are still some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification. Appropriate correction is required.
Claim Interpretation
10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
12.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
a) “a retroreflective structure” as recited in each of claims 1 and 7;
b) “an article” as recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
13.	Claim 3 is objected to because of the following informalities.  Appropriate correction is required.
The use of claimed language in claim 3 is not consistent. In particular, while the claim uses the terms “rear surfaces” to refer to rear surfaces of some glass beads, see the claim on each of lines 6 and 10; however, the claim also uses the terms “rear sides” to refer to the rear surfaces of some glass beads, see the claim on line 15. Should “rear sides” appeared in the claim on line 15 be changed to --rear surfaces-- for the purpose of maintain a consistence in claimed language being used throughout the claims?
Further, the feature thereof “the front surface” (lines 16-17) lacks a proper antecedent basis. Applicant should note that the claim recites/uses the terms “front surfaces” on each of lines 4, 11 and 14 thus should the terms “the front surface” appeared on lines 16-17 be changed to –the front surfaces--?
Claim Rejections - 35 USC § 112
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because it is unclear about the structure of the glass beads which can provide both a function of a retroreflector as recited in the features thereof “each of glass beads … retroreflection” , see claim 1 on lines 7-8, and a function of allow light passing through both a front and rear surfaces of beads as recited in the claim by the features thereof “some of light rays … glitter particles” (claim 3 on lines 3-7).
16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.	Claims 1-3, 6-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1) the feature thereof “A reflective glitter heat transfer sheet combined with a retroreflective structure, the reflective glitter hear transfer sheet comprising: a reflective glitter layer … diffuse reflection” (lines 1-9) is confusing with respect to the reflective glitter heat transfer sheet as disclosed in the present specification and shown in figures 2-3 and 5.
As disclosed in the specification and shown in the drawings, the reflective glitter heat transfer sheet (32) comprises glass beads (20) and glitter particles (22) deposited/embedded onto an adhesive (12). With that teaching then it is unclear about a structure of a reflective glitter hear transfer sheet combined with a retroreflective structure as recited in the mentioned feature.
a2) the feature thereof “a reflective glitter layer … by the adhesive” (lines 4-7) is unclear. What does applicant mean by  the mentioned feature? Should “an adhesive, the glass beads” appeared on line 5 be changed to --an adhesive wherein the glass beads--? and the terms “in the adhesive by the adhesive” appeared on lines 6-7 be changed to --in the adhesive-- to make clear the feature claimed? 
a3) the feature thereof “each of the glitter particles … diffuse reflection” (lines 8-9) is unclear. It is unclear about the structure of the glitter particles so that the particle can provide a so-called “diffuse reflection”, and
a4) the feature thereof “a hot melt layer … is to be applied” (lines 12-14) makes the claim indefinite because it is unclear about the structure of the so-called “hot melt layer” so that the layer can conduct heat transfer to an article to which the layer is applied.
b) Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in elements a1) and a4) above.
c) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claims 1-3 and 6, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fleming (US Patent No. 6,306,459) in view of Fisher et al (US Patent No. 2,592,882).
Fleming discloses a retroreflective article.
a) Regarding to present claims 1 and 3, the retroreflective article as described in columns 5-8 and shown in figs. 1-2 comprises the following features:
a1) a reflective glitter layer comprising glass beads (12), glitter particles (16), and an adhesive (18) wherein the glass beads (12) and the glitter particles (16) being held in a state of being arranged in the adhesive by the adhesive;
a2) each of the glitter particles (16) being a reflector for achieving diffuse reflection; and
a3) the reflective glitter layer is formed on a primer layer disposed on the reflective glitter layer; and a hot melt layer formed on the primer layer for conducting heat transfer to an article to which the reflective glitter heat transfer sheet is to be applied. See column 8, lines 29-37.
It is noted that while Fleming discloses that the glass beads (12) each allows light (I) originated from a light source are refracted while entering as incident light through a front surface of the glass bead and refracted again while exiting through a rear surface of the glass bead, thereby colliding with a reflective flake, i.e., glitter particle, and the light ray (R) collided with the glitter particles are reflected and then refracted again while entering through the rear surface of the glass bead and refracted once again while exiting through the front surface of the glass bead, thereby being retrospectively reflected toward the light source, Fleming does not positively disclose that some of glass beads are in form of retroreflective elements which allow light from the light source are refracted while being incident through the front surfaces of some of the glass beads, reflected again on surfaces of rear sides of the glass beads, and then refracted while exiting through the front surface of the glass beads, thereby being retrospectively reflected toward the light source.
However, a retroreflective article having glass beads in form of retroreflective elements which allow light from the light source are refracted while being incident through the front surfaces of some of the glass beads, reflected again on surfaces of rear sides of the glass beads, and then refracted while exiting through the front surface of the glass beads, thereby being retrospectively reflected toward a light source is known to one skilled in the art as can be seen in the retroreflective article provided by Fisher et al, see columns 3-4 and fig. 2, which discloses an article having a layer (23) supporting a plurality of retroreflective transparent spheres (24) and aluminum flake wherein the layer (23) is formed on a reflector film (22) which in turn is formed on a carrier (21). Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the retroreflective article provided by Fleming aby use a layer for supporting glass beads and reflective particles wherein some glass beads allow light passing through and some glass beads reflect light from rear surfaces back through front surfaces thereof for the purpose of adjusting light distribution.
b) Regarding to present claim 2, it is noted that claim 2 recites the steps of forming/depositing the glass beads and the glitter particles into the adhesive layer, such method steps are not germane to the issue of patentability of the apparatus itself and thus the method steps recited in present claim 2 are not given a patentable weight.
c) Regarding to present claim 6, it is noted that the combined product provided by Fleming and Fisher et al, the combined product comprises a carrier film, see Fisher et al, fig.2, element (21), wherein the adhesive arranges the glass beads and the glitter particles therein, in a state of being attached to one entire surface of the carrier film according to a shape of the carrier film.
21.	Claims 7 and 10, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fleming in view of Piombino (EP reference No. 811 858 A2).
Fleming discloses a retroreflective article.
a) Regarding to present claim 7, the retroreflective article as described in columns 5-8 and shown in figs. 1-2 comprises the following features:
a1) a reflective glitter layer comprising glass beads (12), glitter particles (16), and an adhesive (18) wherein the glass beads (12) and the glitter particles (16) being held in a state of being arranged in the adhesive by the adhesive; and
a2) the reflective glitter layer is formed on a primer layer disposed on the reflective glitter layer; and a hot melt layer formed on the primer layer for conducting heat transfer to an article to which the reflective glitter heat transfer sheet is to be applied. See column 8, lines 29-37.
While Fleming does not positively disclose a method for forming the retroreflective article; however, it would have been obvious to one skilled in the art to set forth a set of steps which includes a step of proving a carrier film (24) and a reflective glitter layer (10) in which the layer (10) is formed on the carrier then a step of depositing the glass beads (12) and glitters (16) on the adhesive (18), then a step of disposing the layer and the carrier on a primer lay and a hot melt layer, see Fleming in column 8, to get a retroreflective article.
It is noted that the deposit of glass beads (12) and glitters (16) in the layer (18) of the retroreflective article as mentioned by Fleming does not refer to a spray method; however, the use of a spray method for spraying particles onto a layer is well known to one skilled in the art. A typical example of a process in which particles are spraying into a layer is disclosed in the art as can be seen in the process of making an article having retroreflection and refraction properties provided by Piombino, see columns 2-4 and fig. 1. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the method yielded/drawn by one skilled in the art from the retroreflective article provided by Fleming by using a spray method for depositing particles onto a layer as suggested by Piombino to meet a particular design/application.
22.	Claim 8, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Fleming in view of Piombino as applied to claim 7 above, and further in view of Tolliver et al (US Patent No. 6,217,252).
It is noted that the method yielded/drawn by one skilled in the art from the combined product provided by Fleming and Piombino does not positively disclosed that the step of depositing the glitter onto the adhesive is made after the step of depositing the glass beads as recited in present claim 8. However, a process of depositing a reflective elements and a skid-resistant particles onto a layer wherein the step of depositing the reflective element is separated from the step of depositing the particles is known to one skilled in the art as can be seen in the process of making a marker provided by Tolliver et al, see columns 3-4 and fig. 2. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the method yielded/drawn from the combined product provided by Fleming and Piombino by selection to do a step of depositing the glitters onto the adhesive after the step of depositing the glass beads for the purpose of reflecting light passing through the glass beads.
Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THONG Q NGUYEN/Primary Examiner, Art Unit 2872